El Juez Asociado Sr. MacLeary,
emitió la opinión del tribunal.
Este caso tuvo sn origen en la corte municipal de Manatí. El acusado fue declarado culpable por esa corte de infringir una ordenanza municipal de aquel pueblo al negarse á pagar las contribuciones correspondientes á las ocupaciones que ejercía de panadero y vendedor de leche. Se dedicaba al comercio de provisiones y alegaba que la licencia que había pagado como tal, á razón de sesenta dollars por año, com-prendía las tres ocupaciones, toda vez que las ejercitaba en un mismo establecimiento y bajo el mismo techo. La corte municipal, después de practicada la prueba, tuvo una opinión dis-tinta del asunto y le impuso una multa de diez dollars. En apelación, y en nuevo juicio ante la Corte de Distrito de Are-cibo, se dictó una sentencia semejante, y de ella apeló para .ante este tribunal. • . ,
En los autos aparece una relación de hechos que ha sido cuidadosamente examinada y que apoya en todas sus partes la sentencia dictada por la corte inferior.
En los'autos no aparece pliego de excepciones, ni exposi-ción del caso. Tampoco ha presentado el apelante ningún alegato, aunque ha estado representado ante esta corte por abogado, durante el informe oral, en el que citó los párrafos 78 y 81 de la Ley, organizando las Municipalidades. (Véanse las Leyes de la sección de 1906, págs. 127 y 132.)
El fiscal de este tribunal presentó un breve memorandum, é informó oralmente en la vista, citando la sección 74 de la misma ley, en la página 127 de las Leyes de 1906.
Aunque las tres clases de negocios estaban establecidos bajo el mismo techo, según aparece en los autos, se ejercían *73-en establecimientos separados y claramente se vé qne no se aproximan tanto el nno al otro en sn naturaleza qne puedan «constituir un solo negocio.
Además, las disposiciones de la junta superior de sanidad, que tienen fuerza de ley, no permiten á ninguna persona tener un depósito de leche en sitio que esté en relación con una tienda de provisiones ó con una panadería, sino que dicho depósito debe instalarse en sitio distinto del de los otros, y en lugar completamente separado de ellos. Tal requisito no existe, que sepamos, con respecto á las panaderías; pero una panadería no es un complemento necesario de una tienda de provisiones, como no lo es tampoco de una Farmacia ni de ninguna otra clase de negocio; y no creemos que pueda con-siderársele comprendido dentro de las disposiciones expre-sadas en la sección 72, arriba citada.
Es posible, como se indica en los hechos expresados, que la reunión de las tres clases de negocios en la misma casa, pueda ser con el objeto de evadir, por lo menos parcialmente, las contribuciones impuestas por la ordenanza.
Habiendo examinado cuidadosamente el récord de este caso, no encontramos en el mismo error fundamental alguno, y debe confirmarse la sentencia dictada por la Corte de Dis-trito de Arecibo, en tres de diciembre de 1906.

Confirmada.

Jueces concurrentes: Sres Presidente Quiñones y Asocia' dos, Hernández, Figueras y Wolf.